*920Cer-tiorari, 349 U. S. 943, to the United States Court of Appeals for the Ninth Circuit. Argued December 7-8, 1955. Decided December 12, 1955.

Per Curiam:

The Court is of the view that the standard of proof required in denaturalization cases (see Schneiderman v. United States, 320 U. S. 118; Baumgartner v. United States, 322 U. S. 665) is applicable to expatriation cases arising under § 401 (j) of the Nationality Act of 1940, 54 Stat. 1137, as amended, and has not been satisfied in this case. Accordingly the judgment below is reversed without reaching the constitutional questions that have been presented.